Citation Nr: 1223148	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  98-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had periods of active service from August 1985 to December 1985 and from August 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal. 

The Veteran testified before the undersigned Veterans Law Judge in May 2000 regarding service connection for an eye disability, among other issues.  The claims file contains the copy of the transcript of this hearing.  The undersigned Veterans Law Judge singed an August 2000 Board remand of these issues, at which time the eye disability was characterized as a vision disorder. 

In December 2002, the Veteran testified before an Acting Veterans Law Judge regarding the same issues (although characterized somewhat differently).  A copy of the transcript of this hearing has also been associated with the claims file.  The claims were again remanded in July 2003, at which time the eye disability was characterized as an eye disability with loss of vision.  To simplify the issue, the Board has recharacterized the issue as entitlement to service connection for a bilateral eye disability. 

Review of the claims file reveals that service connection for a bilateral eye disability is the only issue remaining in appellate status.  The other issues previously in appellate status were subsequently granted.  The Board also highlights, that by way of a March 2008 rating decision, entitlement to a total disability rating based on individual unemployability (TDIU) was granted. 

This case was most recently remanded by the Board in September 2009 for additional development.  As will be explained below, it is again unfortunately necessary to remand this case for compliance with the terms of this remand.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral eye disability.  Specifically, she has requested 100 percent compensation for blurred vision caused by Plaquenil.  In addition, she claims to have a scar on her left eye caused when a drier door popped open and struck her in the left eye while attempting to unload it from a truck while in service.  

The Veteran underwent an April 2006 VA eye examination.  The examiner completed the examination report without review of the complete claims file.  As such, in its September 2009 remand, the Board found that the Veteran should be scheduled for an additional examination where the examiner would have the benefit of review of the complete claims file.  Specifically, the examiner was asked whether it was at least as likely as not (50 percent or greater probability) that the Veteran had a current acquired bilateral eye disability (other than refractive error of the eye, which is not a disease for VA purposes) that began during service or was causally linked to any incident of active duty.  The examiner was also asked to determine whether it was at least as likely as not (50 percent or greater probability) that the Veteran was placed on the medication Plaquenil for a service-connected disability, to include asthma, mixed connective tissue disorder (lupus), and chronic right knee pain with degenerative changes and an ACL tear.  If the Veteran was placed on Plaquenil for a service-connected disability, then the examiner was asked to determine whether it  was at least as likely as not (50 percent or greater probability) that the Veteran had a current acquired bilateral eye disability that was caused or aggravated by the taking of Plaquenil.  Importantly, the examiner was requested to provide a rationale for any opinion provided.

Pursuant to the Board's September 2009 remand instructions, the Veteran was afforded a VA eye examination in July 2010.  The July 2010 examination report did not list Plaquenil among the Veteran's active outpatient medications, but noted that the Veteran was allergic to Plaquenil.  The examiner concluded that the Veteran's eye examination was normal, with no evidence of retinopathy or ocular or periocular signs of systemic lupus.  The Veteran's reported headaches appeared to be migraine in nature.  Curiously, the examiner indicated that the "headaches was [sic] less likely than not (less than 50/50 probability) to have been caused by or resulted from military service," but also stated that "I cannot resolve the issue without resorting to mere speculation."  

The Veteran was also afforded a VA infectious, immune, and nutritional disabilities examination in April 2011.  The Veteran reported suffering from pain and decreased vision in both eyes.  The examiner noted that the Veteran had a diagnosis of systemic lupus and was treated with Plaquenil after failing to respond to conventional therapy.  Records revealed a positive response to the Plaquenil, but the Veteran stopped the medication and was subsequently placed on an advanced therapeutic plan involving steroid usage.  

Finding that the July 2010 VA eye examination report did not answer the questions posited by the Board in its September 2009 remand instructions, the RO returned the claims file to the examiner for an addendum opinion in June 2011.  As to the question of whether it was at least as likely as not that the Veteran had a current acquired bilateral eye disability that began during service or was casually linked to any incident of active duty, the examiner responded that "yes it is not uncommom [sic] for headaches to be associated with head trauma."  Curiously, however, the examiner then stated that, "Condition ___ (above) was less likely than not (less than 50/50 probability) to have been caused by or resulted from military service."  The examiner then noted that there were no entries found in the Veteran's military records to support her claim that she was hit in the left side of her face by a dryer door.  

The examiner further explained that the Veteran was placed on Plaquenil for service-connected lupus and skin rashes, which were most likely caused by or a result of military service.  The examiner further explained that systemic lupus was commonly associated with ocular manifestations such as dry eyes and cotton wool spots.  He stated that dermatological manifestations of lupus are usually treated with topical corticosteroid preparations, anti-malarial drugs, or both, and that anti-malarial drugs such as hydroxychloroquine (Plaquenil) and chloroquine were effective for discoid rash with serositis.  However, the examiner simply concluded that it was not at least as likely as not that the Veteran had a current bilateral eye disability that was caused or aggravated by the taking of Plaquenil, and that any eye disability was less likely than not (less than 50/50 probability) to have been caused by or resulted from military service.  No rationale was given for this opinion.  

The Board finds the July 2010 examination report as well as the June 2011 addendum opinion to be confusing, seemingly contradictory, and not in compliance with the directives of the Board's September 2009 remand instructions.  Importantly, the examiner was asked to provide a rationale for any opinion provided.  As adequate rationales were not provided, the Board finds that the requested actions were not sufficiently completed.  Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, in correspondence dated in November 2011, the Veteran made reference to "additional evidence" in the form of an opinion from her ophthalmologist that she had a left eye scar that is "present and old."  On remand, the RO should attempt to obtain this evidence.  

Finally, the Board's September 2009 remand instructions directed the RO to schedule the Veteran for a Travel Board hearing in conjunction with her claim for service connection for a bilateral eye disability.  Although cognizant that the Veteran had already been provided a hearing in May 2000 on the issue on appeal conducted by the undersigned, in light of the development in this case since that hearing, in addition to the fact that the Veteran was asked if she wanted another hearing, the Board found that a remand was required to schedule the Veteran for the additional hearing she subsequently requested.  However, a review of the claims file does not show that the Veteran was ever scheduled for another Travel Board hearing, nor does it reveal that the Veteran withdrew her request for a hearing or failed to report for a scheduled hearing.  Accordingly, on remand the Veteran must also be scheduled for a Travel Board hearing.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined her for her claimed eye disabilities.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by her in response to this request which have not been previously secured.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  The Veteran should then be scheduled for an appropriate VA examination to determine the probable etiology of her diagnosed eye disabilities.  The claims file and any treatment records in the Virtual VA system should be sent to the examiner for review prior to the examination.  Following the review of the relevant evidence, a clinical examination, and any tests or diagnostic studies deemed necessary, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current acquired bilateral eye disability that began during service or is causally linked to any incident of active duty.  The Board emphasizes that refractive error of the eye is not a disease for VA purposes.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current acquired bilateral eye disability that was caused or aggravated by the taking of Plaquenil to treat her service-connected mixed connective tissue disorder (lupus), or that was caused or aggravated by any service-connected disability.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the causal relationship or a finding of aggravation; "less likely" weighs against the claim. 

The examiner is also advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

The opinions provided must include a complete rationale.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why the opinions cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must then schedule the Veteran for a Travel Board hearing in conjunction with her claim for service connection for a bilateral eye disability.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).  

4.  Thereafter, the Veteran's claim for service connection on direct incurrence and secondary bases must be adjudicated on the basis of all of the evidence of record and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

